Citation Nr: 1215100	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  94-09 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia patella with degenerative changes of the right knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia patella with degenerative changes of the left knee; rated as noncompensable prior to February 26, 1998, and 10 percent disabling since February 26, 1998. 

3.  Entitlement to an effective date earlier than February 26, 1998, for the award of a 10 percent rating for chondromalacia patella with degenerative changes of the left knee.

4.  Entitlement to an increased initial rating for residuals of chondromalacia patella, left knee, limitation of extension, rated 10 percent disabling from September 28, 2010.

5.  Entitlement to an increased initial rating for residuals of chondromalacia patella, right knee, limitation of extension, rated 10 percent disabling from September 28, 2010.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to August 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1993 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that increased the Veteran's evaluation for a right knee condition to 10 percent disabling effective May 18, 1993, and continued his noncompensable rating for a left knee condition. 

The Veteran appeared at the RO and testified before the undersigned Veterans Law Judge in April 1994.  A transcript of that hearing is of record.

This case was previously before the Board in March 1996 and December 1997 and was remanded to the RO for further development.  Then, in a March 1998 decision, the Board denied both of the Veteran's increased rating (IR) claims. 

The Veteran thereafter filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In September 1998, counsel for the VA Secretary filed an unopposed Motion for Remand and to Stay Further Proceeding, arguing that the Board's March 1998 decision should be vacated and remanded.  The Court subsequently granted the motion in an Order dated October 1998.

In June 1999, the Board remanded the Veteran's IR claims to the RO for further development in accordance with the Court's October 1998 Order.  

In a December 1999 Supplemental Statement of the Case (SSOC), the RO recharacterized the Veteran's knee disabilities as left chondromalacia patella and right chondromalacia patella, and increased his disability rating to 10 percent effective October 4, 1999.  In January 2000, the Veteran filed a notice of disagreement (NOD) arguing that he was entitled to an earlier effective date (EED) for the award of the 10 percent rating for left chondromalacia patella.

The Veteran then testified before RO personnel during a hearing at the RO in January 2000.  A transcript of that hearing is of record.  

In a February 2000 SSOC, the RO granted the Veteran's claim for an EED of February 26, 1998, for the award of 10 a percent rating for his left chondromalacia patella.  The Veteran, however, filed a substantive appeal for the EED claim (via a VA Form 9) in March 2000.

The Board remanded the IR claims and the EED claim to the RO for further development in May 2000.

In July 2001, the Veteran appeared at the RO and testified before a member of the Board.  A transcript of that hearing is of record.

The Board subsequently denied the Veteran's IR claims and his EED claim in February 2002.  The Veteran filed a timely appeal to the Court.  In October 2002, counsel for the VA Secretary filed an unopposed Motion for Remand and to Stay Further Proceeding with the Court, arguing that the Board's February 2002 decision should be vacated and remanded.  The Court granted the motion in a November 2002 Order.

In September 2003, the Board remanded the Veteran's claims to the RO for action consistent with the November 2002 Court Order.

In August 2005, the Board again denied the Veteran's IR claims and his EED claim.  The Veteran thereafter appealed the matter to the Court.  In April 2007, the parties filed a Joint Motion for Remand with the Court, arguing that the Board's August 2005 decision should be vacated and remanded.  The Court granted the motion in an April 2007 Order. 

In July 2007, the Board denied the Veteran's IR claims and his EED claim for the fourth time.  The again Veteran filed a timely appeal to the Court.  In February 2009, both parties filed a Joint Motion for Remand with the Court arguing that the Board's July 2007 decision should be vacated and remanded.  In February 2009, the Court granted the motion and remanded the claims for compliance with the instructions set forth in the motion.

In May 2009, the Board remanded the Veteran's IR claims to the RO for further development in accordance with the Court's February 2009 Order.  In part, the Board remanded the case for further examination in the light of evidence of increased symptoms since the Veteran's then most recent VA examination in April 2004.  In September 2010, the Board again remanded the claims, finding the results of VA examination in August 2009 to be inadequate, and that further development was needed with respect to outstanding private records and records pertaining to the Veteran's disability retirement claims as a U.S. Postal Service employee with the U.S. Office of Personnel Management (OPM) and the Social Security Administration (SSA).  

Finally, the record reflects that following additional VA examination in September 2010 and March 2011, a January 2012 rating decision assigned separate 10 percent ratings for limitation of extension of the left and right knees, effective from September 28, 2010.  As such separate ratings have been assigned in connection with the Veteran's continuing claims on appeal, the Board finds that these ratings are also subject to current appellate review, and have been additionally identified on the title page of this remand.  

The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As was previously noted above, in the Board's most recent remand in September 2010, the Board specifically requested that efforts be made to obtain any adjudicative and other records associated with claims for disability retirement benefits the Veteran filed with OPM and SSA.  In this regard, the record reflects that the RO successfully obtained copies of the records associated with the Veteran's claim for disability retirement benefits filed with OPM.  However, while the claims file does reflect that a SSA claim was recently denied, and September 2010 correspondence from the RO to the Veteran indicates that SSA had been requested to provide any decision with respect to the Veteran's claim, the Board can find no such request to SSA in the claims folder and no copies of any decision or other records connected with any claim filed by the Veteran.  Parenthetically, the Board further observes that among several recent documents provided by the Veteran is a SSA Application Summary for Disability Insurance Benefits noting that the Veteran's application had been completed on June 11, 2009, that the Veteran had become unable to work because of his disabling condition on September 18, 2004, that he was still disabled, and that the Veteran had filed a previous application with SSA.  

Consequently, since the Board is required to ensure compliance with prior remand instructions, and the above-noted evidence reflects an even greater likelihood that there are additional outstanding pertinent records associated with one or more claims for disability benefits filed by the Veteran with SSA, the Board finds that it has no alternative but to remand the Veteran's IR claims so that further efforts may be made to obtain these records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Moreover, the Board notes that the above-referenced SSA application and other pertinent evidence was  provided by the Veteran to the RO in January 2012, prior to the return of this matter to the Board, and without the RO's consideration of this evidence in an appropriate SSOC.  See 38 C.F.R. § 19.37(a) (2011).  Accordingly, the claims on appeal must also be remanded for the RO to issue an appropriate SSOC.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Request that SSA provide copies of any records in its possession pertaining to its consideration of the Veteran's applications for SSA disability benefits, to include any medical records considered, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  If the records cannot be obtained, the Veteran and his representative should be informed of that fact.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file. 

2.  Thereafter, readjudicate the claims on appeal based on all evidence received since the last SSOC.  If any benefit sought on appeal remains denied, furnish a SSOC to the Veteran and his representative, allow the appropriate period of time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


